EXHIBIT 10.1

 

LOCK-UP AND LEAK OUT AGREEMENT

 

This Lock-Up and Leak-Out Agreement (the "Agreement") is made as of June 22,
2015 (the "Effective Date") by and between FairWind Energy Inc., a Nevada
corporation (the "Company"), and the undersigned holder of common stock (the
"Stockholder") of the Company.

 

WHEREAS, to ensure the development of an orderly trading market in the Company's
common stock, the Company and the undersigned intend to enter into this
Agreement that provides the circumstances under which the undersigned may sell
or otherwise dispose of shares of the Company's securities; and

 

WHEREAS, the Company has adopted a policy under Securities and Exchange
Commission Rule 10b5-1 supporting adoption of advance directive trading plans
("Trading Plans") by officers, directors and other shareholders of the Company;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the undersigned
Stockholder agree as follows:

 

1. Twelve-Month Prohibition on Sales or Transfers. Other than as set forth in
Section 2 below, the Stockholder, including the Stockholder's Affiliated
Entities (as defined below), hereby agrees that for a period of twelve (12)
months from the date that the Securities and Exchange Commission declares a
registration statement of the Company effective (the "Lock-Up Period"), the
Stockholder will not offer, sell, contract to sell, pledge, give, donate,
transfer or otherwise dispose of, directly or indirectly, any shares of the
common stock of the Company (the "Common Stock") or securities convertible into
or exercisable for Common Stock issued to the Stockholder (the "Lock-Up Shares")
or securities or rights convertible into or exchangeable or exercisable for any
Lock-Up Shares, enter into a transaction which would have the same effect, or
enter into any swap, hedge or other arrangement that transfers, in whole or in
part, any of the economic or voting consequences of ownership of such
securities, whether any such aforementioned transaction is to be settled by
delivery of the Lock-Up Shares or such other securities, in cash or otherwise,
or publicly disclose the intention to make any such offer, sale, pledge or
disposition, or to enter into any such transaction, swap, hedge or other
arrangement (the "Lock-Up Agreement"). As used in this Agreement "Affiliated
Entities" shall mean any legal entity, including any corporation, limited
liability company, partnership, not-for-profit corporation, estate planning
vehicle or trust, which is directly or indirectly owned or controlled by the
Stockholder or his or her descendants or spouse, of which such Stockholder or
his or her descendants or spouse are beneficial owners, or which is under joint
control or ownership with any other person or entity subject to a lock-up
agreement regarding the Company's stock with terms substantially identical to
this Agreement.

 

2. Post-Lock-Up Restrictions on Sales; Volume Limitations; Leak-Out. After the
expiration of the Lock-Up Period and for the six (6) -month period thereafter,
the aggregate number of Lock-Up Shares that may be sold or otherwise Transferred
(as defined below) by the Stockholder (taking into account sales and other
Transfers (a) directly from the Stockholder, (b) by the Stockholder's Affiliated
Entities and (c) by any holder of Lock-Up Shares previously sold or otherwise
Transferred to such holder by the Stockholder after the Effective Date (but
taking into account only Lock-Up Shares transferred to the holder by the
Stockholder)) shall not exceed (i) 10% of the average monthly trading volume for
the Common Stock on the relevant trading market as reported by the OTC Markets
Group if the Company's Common Stock is quoted over-the-counter, or by Bloomberg
L.P. if the Company's Common Stock is traded on an exchange (the "10% Limit"),
for any Stockholder who is not an "affiliate" of the Company, as such term is
defined under the Securities Act of 1933, as amended (the "Act"), and (ii) the
maximum amount permitted under applicable law or regulation for any Stockholder
who is an "affiliate" (as adjusted for any stock split, combination or the like)
in any 90-day period provided that such maximum amount does not exceed the 10%
Limit (the "Volume Limitations").



 



 1

 

  

3. Allowable Sales During Lock-Up Period and Thereafter. Notwithstanding the
terms of Section 1 above, during the Lock-Up Period the Stockholder may:

 

(a) Transfer Lock-Up Shares to the Company or its designee;

 

(b) Grant and maintain a bona fide lien or security interest in, pledge,
hypothecate or encumber (collectively, a "Pledge") any Lock-Up Shares
beneficially owned by him, her or it to a nationally or internationally
recognized financial institution with assets of not less than $10 billion (an
"Institution") in connection with a loan to the Stockholder; provided, however,
that (i) the Stockholder (treating the Stockholder and all Stockholder's
Affiliated Entities in the aggregate as one entity) shall not Pledge Lock-Up
Shares to secure loans in the aggregate in excess of One Million Dollars
($1,000,000); (ii) the Stockholder gives the Company's Secretary 5 days' prior
written notice that he, she or it intends to Pledge Lock-Up Shares to an
Institution pursuant to this Section 3(c); and (iii) the Institution agrees in
writing at or prior to the time of such Pledge that the Company shall receive
timely notice of any margin call or event of default and shall have the right to
satisfy any margin call or cure any event of default by the Stockholder in
connection with any loan to which the Pledge relates by purchasing any or all
Lock-Up Shares Pledged at a price equal to 50% of the then-current market value
(as calculated using the average closing sales price of the Company's Common
Stock for the 15 immediately previous trading days) on the date of the margin
call or event of default, such election by the Company to be shown by written
notice to the Institution and payment within 5 business days of notice being
received by the Company, with transfer of the Lock-Up Shares to the Company to
be completed immediately upon receipt of such payment. In the event that the
Company's payment for the Lock-Up Shares exceeds the amount owed to the
Institution by the Stockholder, any excess amount shall be paid promptly by the
Institution to the Stockholder. In the event that both the Company and the
Stockholder attempt to make payment to satisfy any margin call or event of
default, the first to make full payment shall be deemed to have completed such
purchase or cure (as the case may be), and any payments received by the
Institution from the other party shall be promptly returned;

 

(c) Transfer Lock-Up Shares to one of the Stockholder's Affiliated Entities, so
long as such Stockholder's Affiliated Entity agrees in an additional written
instrument delivered to the Company to be subject to the terms and conditions of
this Agreement; and

 

(d) In the event that the Stockholder is subject, on the Effective Date, to any
legally binding, written "put" or "call" option (the "Option"), the Stockholder
shall furnish a copy of such written Option to the Company prior to or at the
time of signing this Agreement. In such event, the provisions of this Agreement
shall not prevent the Stockholder from honoring his or her "put" rights or
"call" obligations pursuant to such Option and the Company will, upon request,
furnish any reasonably required written waiver of the applicability of this
Agreement to the extent necessary to allow the Stockholder to meet his or her
obligation.

 

4. Application of this Agreement to Shares Sold or Otherwise Transferred. So
long as such sales or other Transfers are made in compliance with the Volume
Limitations and other requirements of this Agreement, Lock-Up Shares sold in the
public market shall thereafter not be subject to the restrictions on sale or
other Transfer contained in this Agreement. Lock-Up Shares sold or otherwise
Transferred in private sales or other Transfers pursuant to an Option shall
thereafter not be subject to the restrictions on sale or other Transfer
contained in this Agreement.

 

5. Attempted Transfers. Any attempted or purported sale or other Transfer of any
Lock-Up Shares by the Stockholder in violation or contravention of the terms of
this Agreement shall be null and void ab initio. The Company shall, and shall
instruct its transfer agent to, reject and refuse to transfer on its books any
Lock-Up Shares that may have been attempted to be sold or otherwise Transferred
in violation or contravention of any of the provisions of this Agreement and
shall not recognize any person or entity.



 



 2

 

   

6. Waiver of Claims. The Stockholder hereby irrevocably waives any and all known
or unknown claims and rights, whether direct or indirect, fixed or contingent,
that the Stockholder may now have or that may hereafter arise against the
Company or any of its affiliates, or any of its respective officers, directors,
stockholders, employees, agents, attorneys or advisors arising out of the
negotiation, documentation of this Agreement.

 

7. Consent or Approval of Company. Whenever the waiver, consent or approval of
the Company is required herein or is desired to amend this Agreement or waive
any requirement in this Agreement, such consent, approval, amendment or waiver
may only be given by the Company if and when approved by a majority of the
Company's then independent directors; provided, however, that the independent
directors may delegate this authority to executive officers of the Company if
the Stockholder seeking or benefiting from the consent, approval, amendment or
waiver is not serving as an officer or director of the Company.

 

8. Acknowledgement of Representation. The Stockholder represents and warrants to
the Company that the Stockholder was or had the opportunity to be represented by
legal counsel and other advisors selected by Stockholder in connection with the
Exchange Agreement and has been represented by legal counsel and other advisors
selected by the Stockholder in connection with this Agreement. The Stockholder
has reviewed this Agreement with his, her or its legal counsel and other
advisors and understands the terms and conditions hereof.

 

9. Legends on Certificates. All Lock-Up Shares now or hereafter owned by the
Stockholder, except any shares purchased in open market transactions by
Stockholders that are not affiliates (as such term is defined under securities
laws) of the Company, shall be subject to the provisions of this Agreement and
the certificates representing such Lock-Up Shares shall bear the following
legends:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED FOR VALUE
UNLESS THEY ARE REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR UNLESS THE CORPORATION RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO
IT, OR OTHERWISE SATISFIES ITSELF, THAT AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.

 

THE SALE, ASSIGNMENT, GIFT, BEQUEST, TRANSFER, DISTRIBUTION, PLEDGE,
HYPOTHECATION OR OTHER ENCUMBRANCE OR DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS RESTRICTED BY AND MAY BE MADE ONLY IN ACCORDANCE WITH THE
TERMS OF A LOCK-UP AGREEMENT, A COPY OF WHICH MAY BE EXAMINED AT THE OFFICE OF
THE CORPORATION.

 

10. Termination of Lock-Up Agreement. This Agreement shall terminate upon the
merger or consolidation of the Company with a corporation or other entity upon
consummation of which the Stockholder and all other persons or entities that are
party to a lock-up agreement regarding the Company's stock with terms
substantially identical to this Lock-Up Agreement immediately thereafter own in
the aggregate less than 25% of the total voting power of the surviving or
resulting corporation.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware.



 



 3

 

  

12. Notices. Any notices and other communications given pursuant to this
Agreement shall be in writing and shall be effective upon delivery by hand or on
the fifth (5th) day after deposit in the mail if sent by certified or registered
mail (postage prepaid and return receipt requested) or on the next business day
if sent by a nationally recognized overnight courier service (appropriately
marked for overnight delivery) or upon transmission if sent by facsimile (with
immediate electronic confirmation of receipt in a manner customary for
communications of such type). Notices are to be addressed as follows:

 

If to the Company, to:

 

FairWind Energy, Inc.

32932 Pacific Coast Highway, #14-254

Dana Point, California 92629

Attn: Michael Winterhalter, President and Chief Executive Officer

 

If to the Stockholder, to the address set forth on the signature page attached
hereto

 

13. Binding Effect. This Agreement will be binding upon and inure to the benefit
of the Company, its successors and assigns and to the Stockholder and their
respective permitted heirs, personal representatives, successors and assigns.

 

14. Entire Understanding. This Agreement sets forth the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
the transactions contemplated hereby and supersedes all prior written and oral
agreements, arrangements and understandings relating to the subject matter
hereof. This Agreement may not be changed orally, but may only be changed by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

 

15. Remedies. The parties hereto acknowledge that money damages are not an
adequate remedy for violations of this Agreement and that any party may, in such
party's sole discretion, apply to any court of competent jurisdiction for
specific performance or injunctive relief or such other relief as such court may
deem just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each party hereto waives
any objection to the imposition of such relief. All rights, powers and remedies
provided under this Agreement or otherwise available in respect hereof, whether
at law or in equity, shall be cumulative and not alternative, and the exercise
or beginning of the exercise of any thereof by any party hereto shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.

 

16. Counterparts. This Agreement may be executed by facsimile and in any number
of counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. Each counterpart
may consist of a number of copies each signed by less than all, but together
signed by all, of the parties hereto.



 



 4

 

 

IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.

 



 

FAIRWIND ENERGY INC.

 

    By:

 

 

Name:

Michael Winterhalter

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR STOCKHOLDER FOLLOWS]



 



 5

 

  

IN WITNESS WHEREOF, the undersigned have caused this Lock-Up Leak-Out Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Name of Stockholder: _________________________________________________________

 

Signature of Authorized Signatory of
Stockholder:____________________________________

 

Name of Authorized Signatory (if applicable):
_______________________________________

 

Title of Authorized Signatory (if applicable):
________________________________________

 

Telephone Number of Stockholder: _______________________________________________

 

Email Address of Stockholder:___________________________________________________

 

Address for Notice of Stockholder:
_______________________________________________

 

Address for Delivery of Shares for Stockholder (if not same as address for
notice): ______________________________________________________________

 

STOCKHOLDER'S SPOUSE (if and as applicable):

 

The undersigned spouse of the Stockholder has read and hereby approves the
foregoing Agreement and agrees to be irrevocably bound by the Agreement and
further agrees that any community property interest shall be similarly bound by
the Agreement. I hereby irrevocably appoint my spouse as my attorney-in-fact
with respect to any amendment or exercise of any rights under the Agreement.

 

Signature: ____________________________

 

Name: _______________________________

 

Signature of Authorized Signatory of Spouse: ____________________________

 

 

6

--------------------------------------------------------------------------------